Exhibit 10.26

LEE ENTERPRISES, INCORPORATED

OUTSIDE DIRECTORS DEFERRAL PLAN

Amended and restated January 1, 2008

ARTICLE I

Establishment of Plan

1.1 Establishment of Plan. Lee Enterprises, Incorporated (the “Company”) has
provided certain members of its Board of Directors (“Board”) who are not
employees of the Company (“Outside Directors”) with the opportunity to defer
some or all of their director’s fees and per diem allowances for attendance at
Board or committee meetings. The terms of the Outside Director’s Director
Compensation Agreement, and in some cases, the terms of the Lee Enterprises,
Incorporated Supplementary Benefit Plan, governed the investment and payment of
the Outside Director’s deferred compensation. This Plan was established,
effective January 1, 2005, in order to amend and restate the provisions of any
outstanding Director Compensation Agreements so that they comply with the
requirements of Internal Revenue Code section 409A. The Plan was subsequently
amended and restated effective January 1, 2008. This Plan shall apply to any
deferrals made pursuant to outstanding Director Compensation Agreements. The Lee
Enterprises, Incorporated Supplementary Benefit Plan shall cease to apply to
such deferrals. The provisions of this Plan supersede any conflicting provisions
of any outstanding Director Compensation Agreements.

1.2 Purpose. The purpose of the Plan is to continue deferrals made by Outside
Directors pursuant to a Director Compensation Agreement and to provide certain
Outside Directors with the opportunity to defer receipt of director’s fees and
per diem allowances for attendance at Board and committee meetings.

ARTICLE II

Definitions

Whenever used in the Plan, the following terms when capitalized have the
following meanings unless a different meaning is plainly required by the
context.

2.1 “Account” means the individual account established and maintained by the
Plan Administrator or its delegate in the name of a Participant and to which
Contributions are allocated.

2.2 “Beneficiary” means the person or persons designated as a Participant’s
Beneficiary under Article VII.

2.2A “Benefit Election Form” means the form provided by the Employer to an
Eligible Employee to be used by such Eligible Employee to elect a time and form
of payment with respect to any Contributions made to his or her Account under
this Plan.

2.3 “Board of Directors” means the Board of Directors of the Company or any
successor by merger, purchase or otherwise, or any person or persons to whom
authority to act on behalf of such Board has been granted.

2.4 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.



--------------------------------------------------------------------------------

2.4A “Code Section 409A” means Code section 409A and any regulations or other
administrative guidance issued thereunder.

2.5 “Committee” means the Executive Compensation Committee of the Board of
Directors, or a person or entity to which it delegates any of its
responsibilities hereunder.

2.6 “Company” means Lee Enterprises, Incorporated and its designated affiliates.

2.7 “Compensation” means director’s fees and per diem allowances for attendance
at Board and committee meetings. “Compensation” shall not include any charitable
contribution withheld pursuant to a Deferral Agreement.

2.8 “Contributions” means allocations to the Participant’s Account pursuant to
Section 4.1 of the Plan.

2.9 “Deferral Agreement” means a written agreement, made on a form promulgated
by the Company, between an Outside Director and the Company. “Deferral
Agreement” also shall include Director Compensation Agreements entered into
prior to May 17, 2006.

2.10 “Effective Date” means January 1, 2005.

2.11 “Outside Director” shall mean a member of the Board who is not an officer
or employee of the Company or its affiliates.

2.12 “Participant” means a participant as defined in Section 3.2 of the Plan.

2.13 “Plan” means the Lee Enterprises, Incorporated Outside Directors Deferral
Plan, as set forth herein, including any amendments thereto.

2.14 “Plan Administrator” means the Committee, as designated under Section 9.1
of the Plan.

2.15 “Plan Year” means the calendar year.

2.16 “Separation from Service” means the termination of services as an Outside
Director.

ARTICLE III

Eligibility and Participation

3.1 Eligibility. The Company shall designate the Outside Directors who are
eligible to participate in the Plan.

3.2 Participation. An Outside Director who is designated pursuant to Section 3.1
will become a Participant in the Plan when the Committee receives the
Participant’s initial Deferral Agreement. An Outside Director who has a Director
Deferral Agreement that is outstanding as of May 17, 2005 shall automatically be
a Participant in this Plan.

 

2



--------------------------------------------------------------------------------

3.3 Initial Deferral Agreement and Benefit Form Election.

(a) In order to defer Compensation into this Plan, a Participant must make a
deferral election by executing and filling out a Deferral Agreement by
December 15th of the year prior to the year in which the Compensation will be
earned. In the case of a new Participant, an election to defer Compensation into
the Plan must be filed within 30 days of the individual first becoming eligible
to participate in the Plan and shall only apply to Compensation earned after the
date of such election. A Participant’s election to defer a certain percentage of
Compensation shall be irrevocable during any calendar year in which it is in
effect. If a Participant allows a previous deferral election to remain in
effect, then the Participant’s election for subsequently earned Compensation
shall be considered made and irrevocable on the December 31st preceding the year
in which the applicable Compensation will be earned.

(b) At the time of entering into an initial Deferral Agreement, a Participant
shall complete a valid Benefit Election Form and select a form of distribution
with respect to his or her entire Account balance from among the following
options:

(i) A single lump sum.

(ii) 50% of the Participant’s Account balance will be paid in a lump sum and the
remaining 50% of the Participant’s Account balance will be paid in an
installment payable on the first day of the thirteenth month following the lump
sum payment. The installment described in this paragraph (ii) shall be treated
as separate payment for the purposes of Section 6.3 of the Plan.

(iii) Annual installment payments up to but not exceeding 15 payments. Annual
installment payments described in this paragraph (iii) shall not be treated as
separate payments for the purposes of Section 6.3 of the Plan and no more than
one annual installment may be paid in any given calendar year. The amount of
each annual payment shall be determined by dividing the Participant’s Account at
the end of the month prior to such payment by the number of years remaining in
the elected installment period.

ARTICLE IV

Supplementary Plan Benefit

4.1 Contributions. A Participant may defer all or any portion of his or her
Compensation for any year.

4.2 Investments; Investment Earnings. Each Participant may elect to invest his
Account under this Plan in the investment options made available by the
Committee from time to time. A Participant’s Account shall be credited (or
debited) daily with the gains (or losses) applicable to the investment vehicle
selected by the Participant pursuant to this section 4.2. If a

 

3



--------------------------------------------------------------------------------

Participant fails to make an investment election with respect to his Account,
his Account shall be invested in a default investment option designated by the
Committee. A Participant’s Account shall continue to be credited with investment
gains (or losses) until the Participant’s Account is fully distributed.

Vesting

5.1 General. A Participant shall be one hundred percent (100%) vested in
Contributions made to the Plan on behalf of the Participant.

ARTICLE VI

Distributions

6.1 Benefit Distributions. A Participant’s Account or, where applicable,
Beneficiary’s Account, shall be distributed in accordance with the current
Benefit election Form, pursuant to Section 3.3 of this Plan. Notwithstanding the
preceding sentence, where a Participant fails to complete a valid Benefit
Election Form, the Participant’s Account or, where applicable, Beneficiary’s
Account, shall be distributed in the form described in Section 3.3(b)(ii).
Amounts payable in accordance with this Section 6.1 shall be paid on the first
business day of the second month following the Participant’s Separation from
Service.

6.2 Death or Disability before Distribution. If a Participant becomes disabled
or dies before his Account is fully distributed, the balance of the Account
shall be distributed to the Participant or the Participant’s Beneficiary at the
same time and in the same manner as the payments would have been made to the
Participant if the Participant had not become disabled or died.

6.3 Subsequent Change of Elections. A Participant may make a prospective
election to change the time or form of distribution of the Participant’s entire
Account balance by executing such an election in writing (on a form prescribed
by the Committee) within the time periods described in this Section 6.3. To
constitute a valid election for purposes of this Section 6.3, (i) the election
must specify the time and form of distribution selected by the Participant from
the options specified in Section 3.3(c), (ii) the election must be executed and
delivered to the Company at least 12 months prior to the date in which the first
payment would otherwise have been due under the Participant’s prior election,
and (iii) the first payment must be delayed by at least 60 months from the date
the first payment would otherwise have been due under the Participant’s prior
election. In the event an election fails to satisfy the terms of this
Section 6.3, such election shall be void, and payment shall commence under the
Participant’s previous valid election or, if none exists, shall be paid in
accordance with the default rules of Section 6.1 of this Plan.

6.4 Small Benefit Cash-Out. Notwithstanding the above, if the Account balance of
a Participant who is entitled to begin payment equals $10,000 or less, the
Participant’s Account balance shall be paid in a single lump sum payment in full
discharge of all liabilities with respect to such benefits. A distribution in
accordance with the previous sentence shall be made on the first business day of
the second month following the Participant’s Separation from Service.

 

4



--------------------------------------------------------------------------------

6.5 Other Changes In Distributions. Notwithstanding anything to the contrary
contained herein, for periods prior to January 1, 2009, (or such later date as
may be provided by the Internal Revenue Service in guidance of general
applicability), an officer of the Company who is a member of the Lee
Enterprises, Incorporated Retirement Account Plan Committee may provide
alternative rules for elections with respect to (i) the commencement of payment,
and (ii) the form of payment, so long as such alternative rules and any
resulting elections conform to the rules provided in Notice 2005-1, and
subsequent Internal Revenue Service guidance providing transition relief under
Code section 409A.

6.6 Special 2008 Transition Distribution. Notwithstanding anything to the
contrary contained herein, all Participant Accounts existing on December 31,
2008, and any amounts contained therein, shall be distributed to Participants on
January 15, 2009. Participants who receive distributions in accordance with this
Section 6.6 will continue to be eligible to defer Compensation into the Plan.
Unless a Participant completes a new Benefit Election Form regarding amounts to
be contributed to this Plan in 2009 and thereafter, the Participant’s Benefit
Election Form, existing as of December 31, 2008, if any, shall continue to apply
with respect to future deferrals under this Plan.

ARTICLE VII

Beneficiaries

7.1. Designation. Upon initial participation in the Plan, each Participant shall
submit the form adopted by the Company, designating a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive such
benefits as may be payable under the Plan upon the Participant’s death. A
Participant may revoke or amend such designation at any time upon written notice
to the Committee on a form authorized for such purpose and any such amendment or
revocation shall be effective upon receipt and acceptance by the Committee.

7.2 Failure to Designate Beneficiary. If no Beneficiary survives the Participant
or if a Beneficiary was never designated, any payments due to the Participant
shall be paid in the following order: (i) to the Participant’s surviving spouse,
or if there is no surviving spouse, (ii) to the Participant’s estate.

7.3 Distribution for Minor Beneficiary. If a distribution is to be made to a
minor Beneficiary, then the Committee may, in its sole discretion, direct that
such distribution be paid to the legal guardian of such Beneficiary, or if there
is none, to a parent of such Beneficiary or to a responsible adult with whom the
Beneficiary maintains his or her residence, or to the custodian for such
Beneficiary under the Uniform Gifts to Minors Act or Gifts to Minors Act, if
such is permitted by the laws of the state in which the Beneficiary resides.
Such a payment to the legal guardian or parent of a minor Beneficiary shall
fully discharge the Company and the Plan from further liability on account
thereof.

 

5



--------------------------------------------------------------------------------

ARTICLE VIII

Notice; Lost Participants and Beneficiaries

8.1 Notice. Any communication, statement or notice addressed to a Participant or
to a Beneficiary at his or her last post office address as indicated on the
Committee’s records will be binding on the Participant or Beneficiary for all
purposes of this Plan. Neither the Committee nor the Company will be obligated
to take any further measures to locate a Participant or Beneficiary.

8.2 Lost Participants and Beneficiaries.

(a) If the Committee or the Company notifies any Participant that he or she is
entitled to an amount under the Plan, and the Participant or Beneficiary fails
to claim such amount or fails to make her location known to the Committee or the
Company within 5 years thereafter, then, except as otherwise required by law,
the Company or the Committee may direct that the amount payable be deemed a
forfeiture.

(b) If a benefit payable to a lost Participant or Beneficiary is subject to
escheat pursuant to applicable state law, neither the Committee nor the Company
will be liable to any person for any payment made in accordance with such law.

ARTICLE IX

Administration of the Plan

9.1 Committee as Plan Administrator. Except as otherwise expressly provided
herein, the Plan Administrator will retain exclusive responsibility for the
operation, administration and recordkeeping of the Plan. The Plan Administrator
shall be the Committee.

9.2 Powers and Duties of the Committee. The Committee will undertake all duties
assigned to it under the Plan and will undertake all actions, express or
implied, necessary for the proper administration of the Plan. The Committee will
have full and absolute discretion to interpret and administer the Plan and its
interpretations and decisions will be final. The Committee’s powers and duties
include, but are not limited to, the following:

(a) Determining eligibility and Contributions under the Plan.

(b) Adopting, interpreting, altering, amending or revoking rules and regulations
that it deems necessary or appropriate for the administration of the Plan in
accordance with applicable law and other applicable policies.

(c) Interpreting the Plan, deciding all questions concerning the Plan in
accordance with the terms of the Plan document, applicable law, contracts and
policies and reviewing all claims under the Plan. Such interpretations and
decisions will be made in the sole discretion of the

 

6



--------------------------------------------------------------------------------

Committee and will be final and conclusive on any Outside Director, former
Outside Director, Participant, former Participant, Beneficiary, or other party.
Notwithstanding the foregoing, it is intended that the Plan will be interpreted
in accordance with Code section 409A.

(d) Keeping such records and submitting such filings, elections, applications,
returns or forms as may be required under the Code and regulations thereunder or
under other applicable federal, state, or local law and regulations.

(e) Delegating ministerial duties and employing outside professionals as may be
required.

(f) Making and executing amendments to the Plan, as authorized by the Board of
Directors.

Any action of the Committee may be taken by a vote or written consent of the
majority of the Committee members. Any Committee member shall be entitled to
represent the Committee, including the signing of any certificate or written
direction, with regard to any action approved by the Committee.

9.3 Allocation and Delegation of Responsibilities.

(a) From time to time, the Committee, pursuant to a written instrument, may
delegate its duties and responsibilities under the Plan, both ministerial and
discretionary, as it deems appropriate, to any person, group or other entity.
The Committee shall retain the authority to revoke any such delegation of its
duties and responsibilities.

(b) To the extent consistent with the terms of the delegation, any action by a
delegate of the Committee will have the same force and effect for all purposes
as if such action had been taken by the Committee. In addition, the Committee
may authorize one or more persons to execute any certificate or document on
behalf of the Committee, in which event any person notified by the Committee of
such authorization will be entitled to accept and conclusively rely upon any
such certificate or document executed by such person as representing action by
the Committee until such third person is notified of the revocation of such
authority.

(c) Any party acting as delegate of the Committee under this Plan is authorized
to exercise full and exclusive discretion in determining matters within its
assigned area of responsibility, to the same extent as if the activity were
being performed by the Committee directly, subject only to review and
modification by the Committee in its sole discretion.

9.4 Expenses. Except as otherwise provided herein, all expenses of Plan
administration and operation, including the fees of any counsel employed and
including any expenses attributable to a termination of the Plan, will be paid
by the Company.

9.5 Indemnification. Neither the Committee nor any of its members or parties to
whom it delegates any of its responsibilities shall be personally liable by
reason of any contract or other

 

7



--------------------------------------------------------------------------------

instrument executed by its members or on their behalf in their capacity as the
Plan Administrator, or for any mistake of judgment made in good faith, and the
Company shall indemnify and hold harmless, directly from its own assets
(including the proceeds of any insurance policy the premiums of which are paid
from the Company’s own assets), the Committee (and each of its members, if
applicable) and each other officer, employee, or director of the Company to whom
any duty or power relating to the administration or interpretation of the Plan
or to the management or control of the assets of the Plan may be delegated or
allocated, against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act in connection with the Plan,
unless arising out of such person’s own fraud or bad faith.

ARTICLE X

Claims Procedure

10.1 General. In the event that a Participant is denied any Plan benefit that is
claimed, such Participant will be entitled to consideration and review as
provided in this Article X.

10.2 Claim Review. Upon receipt of any written claim for benefits, the Committee
will be notified and will give due consideration to the claim presented. If the
claim is denied to any extent by the Committee, the Committee will furnish to
the claimant a written notice within 90 days setting forth (in a manner
calculated to be understood by the claimant):

(a) The specific reason or reasons for denial of the claim;

(b) A specific reference to the Plan provisions on which the denial is based;

(c) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) An explanation of the provisions of this Article X.

10.3 Right of Appeal. A claimant who has a claim denied under Section 10.2 may
appeal to the Committee for reconsideration of that claim. A request for
reconsideration under this Section 10.3 must be filed by written notice within
60 days after receipt by the claimant of the notice of denial under Section 10.2
of the Plan.

10.4 Review of Appeal. Upon receipt of an appeal the Committee will promptly
take action to give due consideration to the appeal. Such consideration may
include a hearing of the parties involved, if the Committee feels such a hearing
is necessary. In preparing for this appeal, the claimant will be given the right
to review pertinent documents and the right to submit in writing a statement of
issues and comments. After consideration of the merits of the appeal, the
Committee will issue a written decision that will be binding on all parties. The
decision will be written in a manner calculated to be understood by the claimant
and will state specifically its reasons and

 

8



--------------------------------------------------------------------------------

pertinent Plan provisions on which it relies. The Committee’s decision will be
issued within 60 days after the appeal is filed, except that if a hearing is
held, the decision may be issued within 120 days after the appeal is filed. The
determination of the Committee as to any disputed questions or issues arising
under the Plan and all interpretations, determination and decisions of the
Committee with respect to any claim hereunder shall be final, conclusive and
binding upon all persons.

10.5 Designation. The Committee may designate any person of its choosing to make
any determination otherwise required under this Article X.

ARTICLE XI

Amendment

11.1 Right to Amend. The Company, by action of its Board of Directors, reserves
the right to amend this Plan at any time, in whole, or in part, before or after
a termination of the Plan in accordance with Section 12.1; provided that any
officer of the Company who is a member of the Lee Enterprises, Incorporated
Retirement Account Plan Committee shall have the authority to approve and adopt
amendments that are ministerial or that are required by law.

11.2 Limitations. An amendment of this Plan may not reduce any rights accrued
prior to the date of amendment without such Participant’s consent.

11.3 Characterization of the Plan. Notwithstanding Sections 11.1 and 11.2, the
Plan may be amended at any time, retroactively if required, if found necessary,
in the opinion of the Committee, in order to ensure that the Plan conforms to
the provisions and requirements of any applicable law, including the Code. No
such amendment will be considered prejudicial to any interest of a Participant
or Beneficiary.

ARTICLE XII

Termination

12.1 Right to Terminate. The Company, by action of its Board of Directors, may
terminate this Plan by written instrument, provided, however, that no such
termination will deprive any Participant or Beneficiary of a right accrued prior
to the date of termination without the Participant’s or Beneficiary’s consent.
In order to apply the special distribution rules applicable to terminated plans
under Code section 409A, any Plan termination shall be consistent with the
requirements of Code section 409A, including but not limited to the following
requirements:

(a) All deferred compensation arrangements of the same type shall be terminated
with respect to the Participant;

(b) No benefit payments (other than payments that would have been payable under
the Plan terms if the termination had not occurred) are made within 12 months of
termination of this Plan, and all benefit payments are made within 24 months of
termination of this Plan; and

 

9



--------------------------------------------------------------------------------

(c) The Employer may not adopt a new, similar plan with respect to the
Participant (i.e., a nonqualified account balance deferred compensation plan
subject to Section 409A of the Code) for 3 years after the termination of this
Plan if such new, similar plan would be aggregated with this Plan under the
aggregation rules of Code section 409A and any regulations or other guidance
thereunder.

12.2 Successor to Company. Any corporation or other business organization which
is a successor to the Company by reason of a consolidation, merger or purchase
of substantially all of the assets of the Company will have the right to become
a party to the Plan by adopting the Plan by resolution of its board of directors
or other appropriate governing body.

ARTICLE XIII

Miscellaneous

13.1 Taxation. Distributions from the Plan are intended to be subject to
self-employment tax at the time payment is received. All Participants shall be
solely liable for any federal or state tax liability that results from
participation in, or a distribution from, this Plan.

13.2 No Assignment. The right of any Participant or Beneficiary to any benefit
or to any payment hereunder will not be subject to alienation, assignment,
garnishment, attachment, execution or levy of any kind. A distribution by the
estate of a deceased Participant or Beneficiary to an heir or legatee of a right
to receive payments hereunder will not be deemed an alienation, assignment or
anticipation for purposes of this Section 13.2.

(a) Except as provided in subsection (b), no Participant or Beneficiary shall
have the right to assign, sell, borrow, transfer, bequeath or encumber rights
under the Plan and no person other than a Participant or, after the death of a
participant, his or her Beneficiary, shall have any right or claim to any part
of a Participant’s Account. Any attempt to assign, sell, borrow, transfer,
bequeath or encumber rights under the Plan or to acquire a right or claim to any
part of a Participant’s Account shall be void and will not be recognized by the
Committee.

(b) Notwithstanding subsections (a) and (b), the Company shall pay part or all
of a Participant’s or Beneficiary’s Account, to the extent vested, in accordance
with the terms of a perfected lien in favor of the Internal Revenue Service, and
such payment shall constitute satisfaction of the Company’s obligation to any
other party with respect to that portion of the Account.

13.3 Funding; Right to Trust Assets. The Plan is intended to be unfunded. The
obligation of the Company to make payments hereunder constitutes a general,
unsecured obligation of the Company to the Participant. Notwithstanding the
foregoing, the Company may establish and maintain a separate trust or fund for
the payment of benefits under the Plan. No Participant or Beneficiary may have
any interest in any particular asset of the trust or the Company by reason of
the Company’s obligation hereunder, and nothing contained herein creates or may
be construed as creating any other fiduciary relationship between the Company
and a Participant or any other person. To the extent any person acquires a right
to receive payments from the trust or the Company hereunder, such right is no
greater than the right of an unsecured, general creditor of the Company. The
Committee may provide such direction to the trustee or other custodian on behalf
of the Company as it deems necessary to provide for the proper payment of
distributions from the trust.

 

10



--------------------------------------------------------------------------------

13.4 Governing Law. This Plan will be governed by, construed and administered in
accordance with the laws of the State of Iowa except to the extent that such
laws are preempted by applicable federal law. Any action brought regarding the
Plan or its interpretation shall be maintained in the state or federal courts in
the state of Iowa.

13.5 Construction. Capitalized terms will have the meanings defined herein.
References to “Section” or “Article” will be read as references to appropriate
provisions of this Plan, unless otherwise indicated.

13.6 Severability. The provisions of this Plan will be deemed to be severable.
In the event that any provision of this Plan will be held invalid by a court of
competent jurisdiction, the surviving provisions of this Plan will remain valid
and enforceable according to their terms. Notwithstanding anything contained in
the Plan or in any document issued under the Plan, it is intended that the Plan
will at all times comply with the requirements of Code section 409A and any
regulations or other guidance issued thereunder, and that the provisions of the
Plan will be interpreted to meet such requirements. If any provision of the Plan
or any election form is determined not to conform to such requirements, the Plan
and/or the election form, as applicable, shall be interpreted to omit such
offending provision.

This Plan has been restated pursuant to resolution of the Board of Directors on
November 13, 2008, effective as January 1, 2008.

 

LEE ENTERPRISES, INCORPORATED

/s/ Gregory P. Schermer

By:   Gregory P. Schermer   Vice President – Interactive Media

12-9-2008

Date

 

11